Case 1:17-cv-00636-PAB-SKC Document 74 Filed 03/05/21 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 17-cv-00636-PAB-SKC

  ROCKY MOUNTAIN WILD, INC., a Colorado non-profit corporation,

         Plaintiff,

         v.

  UNITED STATES BUREAU OF LAND MANAGEMENT, a federal agency; and
  UNITED STATES DEPARTMENT OF INTERIOR, a federal agency,

        Defendants.
  ______________________________________________________________________________

                      UNOPPOSED MOTION TO DISMISS WITH PREJUDICE


         Rocky Mountain Wild, through Counsel, files this unopposed motion to dismiss this

  Freedom of Information Act (“FOIA”) litigation, with prejudice. The present motion is based on

  successful performance of the terms of the settlement agreement reached by the parties. The

  parties have now reached agreement on all outstanding issues, including all issues involving

  Plaintiff’s recovery of reasonable attorney fees, and Plaintiff therefore respectfully requests the

  case be dismissed, with prejudice, and all pending matters declared moot.

         Plaintiff’s counsel has conferred with Defendant’s counsel and is authorized to state that

  Defendant does not oppose dismissal with prejudice.

  RESPECTFULLY SUBMITTED March 5, 2021:
                                                                s/ Matthew Sandler
                                                                Matthew Sandler
                                                                Rocky Mountain Wild
                                                                1536 Wynkoop St. Suite 900
                                                                Denver, CO 80202
                                                                303-579-5162
                                                                Matt@rockymountainwild.org
Case 1:17-cv-00636-PAB-SKC Document 74 Filed 03/05/21 USDC Colorado Page 2 of 2




                                                             Travis E. Stills
                                                             Energy & Conservation Law
                                                             1911 Main Ave., Suite 238
                                                             Durango, Colorado 81301
                                                             (970) 375-9231
                                                             stills@frontier.net
                                                             Attorneys for Plaintiff

                              CERTIFICATE OF SERVICE

        I hereby certify that on March 5, 2021 I served a copy of this motion an all parties using

  the CM/ECF system, unless otherwise noted below.

                                                                     s/ Matthew Sandler
                                                                     Matthew Sandler




                                                 2
